DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: 
“wherein each magnetic” (lines 1-2) should read --wherein for each magnetic--;
“the latching location” should read --the latching--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: “updates” should read --upwards--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 9, the limitation “the magnetic elements are each formed by bar magnets and/or by at least one magnetic ring” renders the claim indefinite because the use of the and at least one magnetic ring as the shapes of a bar and ring are mutually exclusive, and the numbering of magnets of multiple or only one are mutually exclusive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holenarsipur (US 2017/0090572).
Re 1, Holenarsipur discloses: a magnetic rotary actuator (fig 6) for a motor vehicle control unit, including a stationary part (dashed line representing housing in fig 6A) and a rotary member (616) which is rotatable relative to the stationary part, the magnetic rotary actuator having a magnetic latching haptics (paragraph [0035] discloses haptic feedback; fig 7C illustrates magnetic poles aligned between 728 and 724 which is latching position) comprising a plurality of magnetic latching positions (figs 7B and 7C), and both the stationary part and the rotatable rotary member each comprising at least two separately formed magnetic elements (724 are electromagnetic coils disposed on stationary part; 728 are bar magnets on rotary member 616) which cooperate to generate the plurality of magnetic latching positions.
Re 4, Holenarsipur discloses: wherein the at least two magnetic elements on the stationary part are arranged equidistantly to each other (fig 6A illustrates two of 624 disposed 180 degrees apart).
Re 6, Holenarsipur discloses: wherein more magnetic elements are provided on the stationary part than on the rotatable rotary member (fig 6A illustrates at least 5 of 624 which is more than the 4 of 628 provided).
Re 7, Holenarsipur discloses: wherein adjacent magnetic elements on the rotatable rotary member have an angular distance from each other which is limited updates by an angle which is calculated as follows                         
                            
                                
                                    360
                                
                                
                                    N
                                
                            
                            +
                            
                                
                                    360
                                
                                
                                    N
                                    *
                                    N
                                
                            
                        
                    , which is limited downwards by an angle which is calculated as follows                         
                            
                                
                                    360
                                
                                
                                    N
                                
                            
                            -
                            
                                
                                    360
                                
                                
                                    N
                                    *
                                    N
                                
                            
                        
                    , N being number of magnetic elements on the rotatable rotary member (fig 6C illustrates 4 of 628 and thus N=4; with N=4 the angular range defined is 67.5 degrees to 112.5 degrees; fig 6C illustrates 628 formed 90 degrees apart which sits within the range of 67.5-112.5).
Re 8, Holenarsipur discloses: wherein the stationary part is a magnetic housing which radially surrounds the rotatable rotary member (paragraph [0035] describes housing which corresponds to dotted line in fig 6A).
Claim(s) 1, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blaesing (US 2016/0176292).
Re 1, Blaesing discloses: a magnetic rotary actuator for a motor vehicle control unit, including a stationary part (2) and a rotary member (3) which is rotatable relative to the stationary part, the magnetic rotary actuator having a magnetic latching haptics (paragraph [0012] describes magnets forming latching mechanism) comprising a plurality of magnetic latching positions, and both the stationary part and the rotatable 
Re 9, Blaesing discloses: wherein the magnetic elements (4,5) are each formed by bar magnets (see fig 3) and/or by at least one magnetic ring.
Re 10, Blaesing discloses: a motor vehicle control unit (paragraph [0002] describes vehicle operating system) for a motor vehicle, comprising a magnetic rotary actuator according to claim 1 (see rejection above).
Allowable Subject Matter
Claims 2-3, 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656